DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “R11 and R12 are the same as described in connection with claim 1”. Given that claim 3 depends from claim 1, Applicants are advised to delete this phrase from the claim. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “R13 to R16 are the same as described in connection with R11 and R12 of claim 1”.   Given that claim 3 depends from claim 1, Applicants are advised to amend this phrase to recite “R13 to R16 are the same as described in connection with R11 and R12”. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Claim 11 recites the phrase “wherein at least one of Ar1, R1, to R4, R11, R12, R20, R30, and R40”. Applicants are advised to amend this phrase to recite “wherein at least one of Ar1, R1, R2, R3, R4, R11, R12, R20, R30, or R40”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “M1, Ar1, R11, and R12 are the same as described in claim 1”. Given that claim 12 depends from claim 1, Applicants are advised to delete this phrase from the claim. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “R13 to R16 are the same as described in connection with R11 and R12 of claim 1”.   Given that claim 12 depends from claim 1, Applicants are advised to amend this phrase to recited “R13 to R16 are the same as described in connection with R11 and R12”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “R21 to R23 are the same as described in connection with R20 in claim 1”.   Given that claim 12 depends from claim 1, Applicants are advised to amend this phrase to recite “R21 to R23 are the same as described in connection with R20”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “R31 to R37 are the same as described in connection with R30 in claim 1”.   Given that claim 12 depends from claim 1, Applicants are advised to amend this phrase to recite “R31 to R37 are the same as described in connection with R30”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “R41 to R44 are the same as described in connection with R40 in claim 1”.   Given that claim 12 depends from claim 1, Applicants are advised to amend this phrase to recite “R41 to R44 are the same as described in connection with R40”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0182981).

Regarding claim 1, Chen et al discloses the following organometallic compound ([0015]):

    PNG
    media_image1.png
    391
    520
    media_image1.png
    Greyscale
,
where X1 to X11 are each C or N and at least one of X1 to X11 is N ([0016]-[0017]). One (1) of Z1 and Z2 is C and the other one is N, when Z1 is N, X4 is C ([0017]-[0019]). L1 is a direct bond ([0020]); L3 is O ([0021]); m is zero (0) and n is one (1) ([0022]). Ar1-L1-Ar2 is given as (Page 7):

    PNG
    media_image2.png
    195
    163
    media_image2.png
    Greyscale
,
where X2 is NR’ ([0075]). 
R1 to R5 and H are disclosed as H, alkyl, aryl, and combinations thereof ([0068]). The reference defines as “aryl” as encompassing phenyl ([0052]). The term “alkyl” is defined in Paragraph [0046] as linear of branched alkyl radicals having 1 to fifteen carbon atoms and includes 1-methylethyl, i.e.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
Given that the reference discloses that the R groups can be combinations, the disclosure of the reference encompasses substituents such as cumyl, i.e. 1-methyethyl substituted with a  phenyl group, i.e. a cumyl substituent:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
Thus, in the compound of the reference when Z1 is N, Z2 is C, and X3 is N, the reference discloses an organometallic compound corresponding to recited Formula (1), i.e.
M1(L1v)n11(L12)n12,
 where M1 is Pt, the n11 is one (1) and n12 is zero (0). The ligand L11 corresponds to recited Formula (1-1), i.e.

    PNG
    media_image5.png
    326
    415
    media_image5.png
    Greyscale
,
where A10 is an imidazole, and where X11 and X12 are CR11 and CR12, respectively. R11 and R12 correspond to R4 in the compound of the reference and are H. Ar1 corresponds to R’ in the compound of the reference and is a phenyl group. A20 is phenyl where X20, X21, and X22 are C. A30 is a carbazole group, where X30, X31, and X32 are C..A40 is pyrazine where X40 corresponds to Z1 of the reference and is N, and X41 is C. T1 corresponds to L3 of the reference and is -O-; and T2 is a single bond. R40 corresponds to R1 in the compound of the reference and is H. R30 corresponds to the groups R2 and R3 in the compound of the reference and is H. The group R20 corresponds to R5 in the compound of the reference and is a cumyl group, meeting the requirements in the claims that the organometallic compound comprises at least one cumyl group.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Chen et al teaches all the claim limitations as set forth above. As discussed above, the recited group M1 is Pt.

Regarding claim 3, Chen et al teaches all the claim limitations as set forth above. As discussed above, the recited group A10 is given by Formula A10-1, i.e.

    PNG
    media_image6.png
    117
    135
    media_image6.png
    Greyscale
.
Regarding claim 4, Chen et al teaches all the claim limitations as set forth above. As discussed above, A10 is an imidazole group, A20 is benzene, A30 is a carbazole group and A40 is pyrazine.

Regarding claim 5, Chen et al teaches all the claim limitations as set forth above. As discussed above, Ar1 is benzene, corresponding to recited Formula Ar1-1, i.e.

    PNG
    media_image7.png
    219
    237
    media_image7.png
    Greyscale
,
where E21-E25 are H.

Regarding claim 6, Chen et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the groups R1 to R5 and R’ are alkyl, aryl, and combinations thereof. Accordingly, the disclosure of the reference encompasses R’ as an phenyl substituted by an alkyl. Furthermore, the reference discloses that the alkyl group may be substituted with an aryl group ([0054]).  The term “alkyl” is defined in Paragraph [0046] as linear of branched alkyl radicals having 1 to fifteen carbon atoms and includes 1-methylethyl, i.e.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
Given that the reference discloses that the alkyl groups can be substituted with an aryl group, the disclosure of the reference encompasses substituents such as cumyl, i.e. 1-methyethyl substituted with a  phenyl group, i.e. a cumyl substituent:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
Accordingly, the disclosure of the reference encompasses one of E21 to E25 being a cumyl group as recited in the present claims.

Regarding claim 7, Chen et al teaches all the claim limitations as set forth above. From the discussion above, it is clear that the bonds between M1 and A10 and M1 and A40 are coordination bonds, and the bonds between M1 and A20 and M1 and A30 are covalent bonds.

Regarding claim 8, Chen et al teaches all the claim limitations as set forth above. Given that the groups L1 and L2 are not required by the present claims, the reference discloses a compound encompassed by the present claims.

Regarding claim 9, Chen et al teaches all the claim limitations as set forth above. As discussed above, R11, R12, R30 and R40 are H. The recited group R20 is a cumyl, a combination of a C3 alkyl and benzene.

Regarding claim 10, Chen et al teaches all the claim limitations as set forth above. As discussed above, R11, R12, R30 and R40 are H. R20 is a cumyl, i.e. recited Formula (10-195).

Regarding claim 11, Chen et al teaches all the claim limitations as set forth above. As discussed above, R20 is cumyl.

Regarding claim 14, Chen et al teaches all the claim limitations as set forth above. Additionally, the reference discloses the following organic light emitting device (Figure 1):

    PNG
    media_image8.png
    839
    915
    media_image8.png
    Greyscale
,
where the anode (layer 115) corresponds to the recited first electrode and the cathode (layer 160) corresponds to the recited second electrode. Layers 120, 125, 130, 135, 140, 145, and 150 correspond to the recited organic layer and are disposed between the anode and cathode. The emissive layer (layer 135) is disclosed as comprising the organometallic compound (Abstract and [0085]).

Regarding claim 15, Chen et al teaches all the claim limitations as set forth above. As discussed above, the anode (layer 115) corresponds to the recited first electrode, and the cathode (layer 160) corresponds to the recited second electrode. The device in Figure 1 further comprises a hole transport region, i.e. layers 120, 125, and 130, between the emissive layer (layer 135) and the anode (layer 115) and an electron transport region, i.e. layers 140, 145, and 150, between the emissive layer (layer 135) and the cathode (layer 160). The hole transport region comprises a hole injection layer (layer 120), a hole transport layer (layer 125), and an electron blocking layer (layer 130). The electron transport region comprises a hole blocking layer (layer 140), an electron transport layer (layer 145), and an electron injection layer (layer 150).

Regarding claim 15, Chen et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the emissive layer comprises the organometallic compound.

Regarding claim 18, Chen et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer comprises a fluorescent dopant ([0125]).

Regarding claim 19, Chen et al teaches all the claim limitations as set forth above. The reference is silent with respect to the emission layer emitting blue light having a maximum luminescence wavelength of about 410 nm to about 490 nm.  However, the reference has rendered obvious the instantly claimed compound and an organic light emitting device comprising the disclosed compound. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0182981) as applied to claims 1-11, 14-15, and 18-19 above, and in view of Huo et al (US 2009/0153030).

The discussion with respect to Chen et al as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 17, Chen et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer comprises as host ([0103]). However, the reference does not disclose that the amount of the host is greater than the amount of the organometallic compound as recited in the present claims.
Huo et al discloses that in general, in the light emitting layer, the optimum dopant concentration is small compared to that of the host ([0020]).  Too low a dopant concentration generally results in undesired emission from the host, and frequently low efficiency ([0020]).  Too high a dopant concentration typically results in reduced efficiency and undesired spectral shifts, phenomena described as concentration quenching or self-quenching ([0020]).  
Given that both Chen et al and Hu et al are drawn to light emitting layer containing dopants and host compounds, in light of the particular advantages provided by the use and control of the amounts of host and dopant in the light emitting layer as taught by Huo et al, it would therefore have been obvious to one of ordinary skill in the art to utilize host compounds in amount greater than that of the dopant  in the light emitting layer disclosed by Chen et al  with a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0182981) as applied to claims 1-11, 14-15, and 18-19 above, and in view of Fidler et al (US 2002/0132275).

The discussion with respect to Chen et al as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 20, Chen et al teaches all claim limitations as set forth above. While the reference discloses that the compound is a phosphorescent compound, the reference does not disclose a diagnostic composition comprising the disclosed compound. 
Fidler et al discloses that in order to increase the efficacy of antibody molecules as diagnostic or therapeutic agents, it is conventional to link or covalently bind or complex at least one desired molecule or moiety ([0135]).  Such molecules or moieties include reporter molecules such as phosphorescent molecules ([0135]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art at to use the phosphorescent compound disclosed by Chen et al in a diagnostic composition as disclosed by Fidler as doing so would amount to nothing more than use of known phosphorescent compound for its intended use, in a known environment to accomplish entirely expected results

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2015/0105556).

Regarding claim 1, Li et al discloses the following organometallic compound (Page 58):

    PNG
    media_image9.png
    380
    646
    media_image9.png
    Greyscale
,
corresponding to recited Formula (1), i.e.
M1(L1)n11(L12)n12,
 where M1 is Pt, n11 is one (1), and n12 is zero (0). The ligand L11 corresponds to recited Formula (1-1), i.e.

    PNG
    media_image5.png
    326
    415
    media_image5.png
    Greyscale

where *1 to *4 are a binding site to M1, i.e. Pt. The recited group A10 is a nitrogen containing heterocyclic group, i.e. a benzimidazole; A20 is benzene, i.e. a C6 carbocyclic group; A30 is a carbazole group, i.e. a C10 heterocyclic group; and A40 is pyridine, i.e. a C5 heterocyclic group. T1 is -O- and T2 is a single bond. X11 is C(R11) and X12 is C(R12). X20 and X30 are C; and X40 is N. The recited groups X21, X22, X31, and X41 are C; and the recited group X32 is N. The recited groups R11 and R12 are alkenyls that links together to form a benzene ring, i.e. a C6 carbocyclic group. The recited groups R30 and R40 are H.  The recited group Ar1 is given by R, and R is disclosed as being an aryl such as benzene ([0051] and [0102]).
In the compound of the reference R20 is H and not a cumyl group. However, this is but one embodiment as attention is directed to Formula II of the reference ([0007]), i.e.

    PNG
    media_image10.png
    268
    313
    media_image10.png
    Greyscale
,
where Rb, corresponding to the recited group R20, is disclosed as a combination of alkyl and aryl ([0015]). The reference discloses that aryl encompasses benzene, while alkyl encompasses iso-propyl ([0041] and [0051]). Accordingly, the reference discloses iso-propyl substituted with benzene, i.e.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,
corresponding to cumyl. Thus, the reference discloses the recited group R20 as cumyl, meeting the requirements in the claims that the organometallic compound comprises at least one cumyl group.
	Alternatively, the reference discloses the following compound (Page 59):

    PNG
    media_image11.png
    500
    658
    media_image11.png
    Greyscale

corresponding to recited Formula (1), i.e.
M1(L1)n11(L12)n12,
 where M1 is Pt, the n11 is one (1), and n12 is zero (0). The recited ligand L11 corresponds to recited Formula (1-1), i.e.

    PNG
    media_image5.png
    326
    415
    media_image5.png
    Greyscale

where *1 to *4 are a binding site to M1, i.e. Pt. The recited group A10 is a nitrogen containing heterocyclic group, i.e. imidazole; A20 is benzene, i.e. a C6 carbocyclic group; A30 is a carbazole group, i.e. a C10 heterocyclic group; and A40 is pyridine a C5 heterocyclic group. T1 is -O- and T2 is a single bond. X11 is C(R11), where R11 is benzene and X12 is C(R12), where R12 is methyl. X20 and X30 are C; and X40 is N. The recited groups X21, X22, X31, and X41 are C; and the recited group X32 is N. The recited groups R30 and R40 are H.  The recited group Ar1 is given by R and R is disclosed as being an aryl such as benzene or a combination of an aryl and an alkyl ([0051] and [0102]).
In the compound of the reference R20 is H and not a cumyl group. However, this is but one embodiment as attention is directed to Formula I of the reference ([0007]), i.e.

    PNG
    media_image12.png
    258
    292
    media_image12.png
    Greyscale
,
where Rb, corresponding to the recited group R20, is disclosed as a combination of alkyl and aryl ([0015]). The reference discloses that aryl encompasses benzene, while alkyl encompasses iso-propyl ([0041] and [0051]). Accordingly, the reference discloses iso-propyl substituted with benzene, i.e.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,
corresponding to cumyl. Thus, the reference discloses the recited group R20 as cumyl, meeting the requirements in the claims that the organometallic compound comprises at least one cumyl group.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Li et al teaches all the claim limitations as set forth above. As discussed above, the recited group M1 is Pt.

Regarding claim 3, Li et al teaches all the claim limitations as set forth above. As discussed above, the recited group A10 is given by Formula A10-1, i.e.

    PNG
    media_image6.png
    117
    135
    media_image6.png
    Greyscale
.

Regarding claim 4, Li et al teaches all the claim limitations as set forth above. As discussed above, A10 is a benzimidazole group, A20 is benzene, A30 is a carbazole group, and A40 is pyridine.

Regarding claim 5, Li et al teaches all the claim limitations as set forth above. As discussed above, Ar1 is benzene, corresponding to recited Formula Ar1-1, i.e.

    PNG
    media_image7.png
    219
    237
    media_image7.png
    Greyscale
,
where E1-E25 are H.

Regarding claim 7, Li et al teaches all the claim limitations as set forth above. From the discussion above, it is clear that the bonds between M1 and A10 and M1 and A40 are coordination bonds, and the bonds between M1 and A20 and M1 and A30 are covalent bonds.

Regarding claim 8, Li et al teaches all the claim limitations as set forth above. Given that the groups L1 and L2 are not required by the present claims, he reference discloses a compound encompassed by the present claims.

Regarding claim 9, Li et al teaches all the claim limitations as set forth above. As discussed above, R11 is benzene, R12 is methyl, R30 and R40 are H. The recited group R20 is a cumyl, a combination of a C3 alkyl and benzene.

Regarding claim 10, Li et al teaches all the claim limitations as set forth above. As discussed above, R30 and R40 are H. R11 is benzene, i.e. recited Formula (10-13). The recited group R20 is a cumyl, i.e. recited Formula (10-195). The recited group R12 is methyl and not ethyl as given by formula (9-1) of the claims. However, the compound discussed above is but one embodiment and attention is directed to Formula I of the reference ([0007]), i.e.


    PNG
    media_image12.png
    258
    292
    media_image12.png
    Greyscale
,
where Ra is disclosed as an alkyl such as methyl and ethyl ([0014] and [0041]). Accordingly, the disclosure of the reference encompasses a compound where the recited group R12 corresponds to recited Formula (9-1).

Regarding claim 11, Li et al teaches all the claim limitations as set forth above. As discussed above, R20 is cumyl.

Regarding claim 12, Li et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited Formulas (2-1) and  (2-4), i.e.

    PNG
    media_image13.png
    362
    399
    media_image13.png
    Greyscale
and 
    PNG
    media_image14.png
    369
    533
    media_image14.png
    Greyscale
,
where X1 is O and X2 is a single bond.

Regarding claim 13, Li et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R, corresponding to the recited group Ar1 is given by a combination of an aryl and an alkyl, where aryl is encompassed by benzene and the alkyl is encompasses by tert-butyl ([0041] and [0051]). The group Rd, corresponding to R40 is disclosed as being an alkyl such as tert-butyl ([0017] and [0051]).Thus, the reference discloses recited Compound (3), i.e.

    PNG
    media_image15.png
    355
    347
    media_image15.png
    Greyscale
.

Regarding claim 14, Li et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device (Figure 1 ), i.e.

    PNG
    media_image16.png
    430
    878
    media_image16.png
    Greyscale
,
comprising an anode (layer 104), i.e. first electrode, a cathode (layer 112), i.e. a second electrode, and an organic layer (layers 106, 108, and110) disposed between the anode and cathode, where the organic layer comprises the disclosed compound (Figure 1, Abstract ,and [0184]-[0186]).

Regarding claim 15, Li et al teaches all the claim limitations as set forth above. As discussed above, in Figure 1 of the reference, the first electrode is an anode and the second electrode is a cathode. The device comprises a hole transport region, i.e. hole transport layer (layer 106), between the anode and the light emitting layer (layer 108), and an electron transport region, i.e. electron transport layer (layer 110), between the cathode and light emitting layer 

Regarding claim 16, Li et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the light emitting layer comprises the disclosed compound.

The reference is silent with respect to the emission layer emitting blue light having a maximum luminescence wavelength of about 410 nm to about 490 nm.  However, the reference has rendered obvious the instantly claimed compound and an organic light emitting device comprising the disclosed compound. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2015/0105556) as applied to claims 1-5 and 7-16  above, and in view of Huo et al (US 2009/0153030).

The discussion with respect to Li et al as set forth in Paragraph 16 above is incorporated here by reference.

Regarding claim 17, Li et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a host ([0192]).
However, the reference does not disclose that the amount of the host is greater than the amount of the organometallic compound as recited in the present claims.
Huo et al discloses that in general, in the light emitting layer, the optimum dopant concentration is small compared to that of the host ([0020]).  Too low a dopant concentration generally results in undesired emission from the host, and frequently low efficiency ([0020]).  Too high a dopant concentration typically results in reduced efficiency and undesired spectral shifts, phenomena described as concentration quenching or self-quenching ([0020]).  
Given that both Li et al and Hu et al are drawn to light emitting layer containing dopants and host compounds, in light of the particular advantages provided by the use and control of the amounts of host and dopant in the light emitting layer as taught by Huo et al, it would therefore have been obvious to one of ordinary skill in the art to utilize host compounds in amount greater than that of the dopant  in the light emitting layer disclosed by Li et al  with a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2015/0105556) as applied to claims 1-5 and 7-16  above, and in view of Fidler et al (US 2002/0132275).

The discussion with respect to Li et al as set forth in Paragraph 16 above is incorporated here by reference.

Regarding claim 20, Li et al teaches all claim limitations as set forth above. While the reference discloses that the compound is a phosphorescent compound ([0059]), the reference does not disclose a diagnostic composition comprising the disclosed compound. 
Fidler et al discloses that in order to increase the efficacy of antibody molecules as diagnostic or therapeutic agents, it is conventional to link or covalently bind or complex at least one desired molecule or moiety ([0135]).  Such molecules or moieties include reporter molecules such as phosphorescent molecules ([0135]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art at to use the phosphorescent compound disclosed by Li et al in a diagnostic composition as disclosed by Fidler as doing so would amount to nothing more than use of known phosphorescent compound for its intended use, in a known environment to accomplish entirely expected results

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767